Citation Nr: 1023555	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to 
August 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2006 and August 2008 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for PTSD and a low back disability.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed as having PTSD based on an in-
service stressor for which there is credible supporting 
evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In light of the Board's favorable decision, the claim for 
service connection for PTSD is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

Analysis

Outpatient treatment records from the Mountain Home VA 
Medical Center, including an October 2007 psychiatry 
attending note show that the Veteran has been diagnosed with 
PTSD.  

The Veteran has reported that during the fall or early winter 
of 1974, while stationed at Fort Bragg and working as a 
military policeman (MP), he and a fellow MP, who was also a 
friend of his, were involved in a motor vehicle accident in 
which the friend was killed and almost decapitated.  The 
Veteran's VA medical records establish a link between the 
Veteran's PTSD and the in-service stressor.  In this regard, 
the October 2007 diagnosis of PTSD was based upon the 
Veteran's report witnessing the accident that resulted in the 
death of his friend and assisting in the clean up. 

The Veteran has not reported participation in combat or a 
combat stressor.  The only remaining question is whether 
there is credible supporting evidence of the reported 
stressor.  

The Veteran's DD-214 shows that he was stationed at Ft. Bragg 
between February 1974 and August 1975 with an MOS of Military 
Policeman.  The evidence includes a November 1974 newspaper 
article from the Fayetteville Observer, entitled "MP Is 
Killed In Collision", which indicated that a Ft. Bragg 
military policeman was killed when his jeep was struck in the 
side by another car.  

The Board finds this to be credible supporting evidence of 
the stressor.  While it does not confirm all of the details 
reported by the Veteran, credible supporting evidence need 
not corroborate every detail of a reported stressor.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

As the Veteran has been diagnosed as having PTSD based on an 
in-service stressor and the record includes credible 
supporting evidence of the stressor, the criteria for service 
connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has a current back disability 
(degenerative disc disease) related to an in-service accident 
where he was hit in the back by a jeep during active duty at 
Ft. Bragg in 1975.  

The post-service medical evidence of record includes 
outpatient treatment records from the VA Medical Center in 
Mountain Home dated from January 2006 to November 2007, 
treatment records from the Wellmont Bristol Regional Medical 
Center dated from August 1999 to January 2006, May 1996 
treatment records from the Clinch Valley Medical Center, 
treatment records from Johnston Memorial Hospital dated from 
November 1983 to January 1999, treatment records from the 
Russell County Medical Center dated from June 1978 to 
September 1998 and treatment records from Northside Memorial 
Hospital dated from June 1994 to September 2000.  These 
records show that the Veteran has reported a long history of 
chronic low back pain.  However, they also show that he has 
reported low back pain in relation to several post-service 
injuries, beginning with an accident in June 1978, where he 
was hit by a truck, an injury incurred working in a coal mine 
in 1982, an on-the-job lifting injury in June 1983, and a 
slip and fall in December 1997.  

Nevertheless, in his December 2007 claim and in a statement 
attached to his March 2009 notice of disagreement, the 
Veteran has also reported that while at Ft. Bragg in 1975, he 
was injured when a jeep hit him in the back; that he required 
treatment for his low back within a couple of years; that he 
had six surgeries; and that he had been diagnosed with 
degenerative disc disease.  He reported this history of an 
in-service injury to his back during VA outpatient treatment 
in 2007.

The medical evidence of record shows that the Veteran has 
been diagnosed and treated for acute lumbosacral strain and 
degenerative disc disease.  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

Contemporaneous evidence of an ongoing back disability in the 
years following service is not of record.  Furthermore, as 
noted above, although the Veteran reported back pain as early 
as 1978, it was in relation to a post-service accident and 
several other treatment records show him reporting back pain 
related to post-service accidents.

An examination and opinion are needed to determine whether 
the Veteran's currently diagnosed low back disability is 
related to service.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the etiology of his current back 
disability.  The examiner should provide 
an opinion as to whether the Veteran's 
current low back disability is, at least 
as likely as not (50 percent probability 
or more), related to a disease or injury 
in service.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


